Exhibit 10.85

TENTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

This Tenth Amendment to Amended and Restated Credit Agreement (this “Amendment”)
is dated as of November 30, 2006 (the “Amendment Closing Date”) and entered into
by and among Bank of America, N.A., as lender (the “Lender”), with offices at 55
South Lake Avenue, Suite 900, Pasadena, California 91101, and Meade Instruments
Corp., a Delaware corporation, Simmons Outdoor Corp., a Delaware corporation,
and Coronado Instruments, Inc., a California corporation (such entities being
referred to hereinafter each individually as a “Borrower” and collectively, the
“Borrowers”).

WHEREAS, the Lender and the Borrowers have entered into that certain Amended and
Restated Credit Agreement dated as of October 25, 2002 (as amended, restated or
modified from time to time, the “Agreement”); and

WHEREAS, in order to avoid any default related to the filing of the Borrowers’
annual and quarterly reports as set forth in the Agreement, the Borrowers have
requested that the Lender amend the Agreement in certain respects and the Lender
has agreed to such amendments pursuant to the terms and conditions provided
herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

Definitions

Section 1.01. Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.

ARTICLE II

Amendments

Section 2.01. Amendment of Section 5.2(b). Solely with respect to the fiscal
quarter of the Borrower ending August 31, 2006, the text “forty-five (45) days
after the end of each fiscal quarter” set forth in Section 5.2(b) of the
Agreement that was previously amended, is now amended to read “the earlier to
occur of December 15, 2006 or twenty (20) days after the delivery of the 10K for
the Fiscal Year ending February 28, 2006”. Section 5.2(b) shall remain unchanged
with respect to all other fiscal quarters of the Borrower ending thereafter.

ARTICLE III

Section 3.01. Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

(i) The representations and warranties contained herein and in the Agreement, as
amended hereby, shall be true and correct in all material respects as of the
date hereof as if made on the date hereof, except for such representations and
warranties limited by their terms to a specific date;

(ii) The Borrowers shall have delivered to the Lender an executed original copy
of this Amendment;

(iii) The Borrowers shall have delivered to the Lender executed original copies
of each of the Consents and Reaffirmations attached to this Amendment;

(iv) No Default or Event of Default shall have occurred and be continuing; and

(v) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to the Lender in its sole and absolute discretion.

ARTICLE IV

Section 4.01. Acknowledgment. Each Borrower hereby represents and warrants that
the execution and delivery of this Amendment and compliance by such Borrower
with all of the provisions of this Amendment, (i) are within its powers and
purposes, (ii) have been duly authorized or approved by such Borrower, and
(iii) when executed and delivered by or on behalf of such Borrower, will
constitute valid and binding obligations of the Borrower, enforceable in
accordance with their terms. Each Borrower reaffirms its obligation to pay all
amounts due the Lender under the Loan Documents in accordance with the terms
thereof, as modified hereby.

Section 4.02. Loan Documents Unmodified. Except as otherwise specifically
modified by this Amendment, all terms and provisions of the Agreement and all
other Loan Documents, as modified hereby, shall remain in full force and effect.
Nothing contained in this Amendment shall in any way impair the validity or
enforceability of the Loan Documents, as modified hereby or alter, waive, annul,
vary, affect, or impair any provisions, conditions, or covenants contained
therein or any rights, powers, or remedies granted therein. Any lien and/or
security interest granted to the Lender in the Collateral set forth in the
Agreement or any other Loan Document is and shall remain unchanged and in full
force and effect and the Agreement and the other Loan Documents shall continue
to secure the payment and performance of all of the Obligations thereunder, as
modified hereby, and the Borrowers’ obligations hereunder.

Section 4.03. Parties, Successors and Assigns. This Amendment shall be binding
upon and shall inure to the benefit of each of the Borrowers, the Lender, and
their respective successors and assigns.

Section 4.04. Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. A facsimile signature shall be deemed effective as an original.

Section 4.05. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 4.06. Expenses of the Lender. The Borrowers agree to pay on demand
(i) all reasonable costs and expenses incurred by the Lender in connection with
the preparation, negotiation and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all subsequent amendments,
modifications, and supplements hereto or thereto, including, without limitation,
the costs and fees of the Lender’s legal counsel and the allocated cost of staff
counsel and (ii) all costs and expenses reasonably incurred by the Lender in
connection with the enforcement or preservation of any rights under the
Agreement, this Amendment and/or other Loan Documents, including, without
limitation, the reasonable costs and fees of the Lender’s legal counsel, the
allocated cost of staff counsel, and the costs and fees associated with any
environmental due diligence conducted in relation hereto.

Section 4.07. Total Agreement. This Amendment, the Agreement, and all other Loan
Documents shall constitute the entire agreement between the parties relating to
the subject matter hereof, and shall rescind all prior agreements and
understandings between the parties hereto relating to the subject matter hereof,
and shall not be changed or terminated orally.

Section 4.08. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, EACH OF THE
BORROWERS AND THE LENDER IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
THIS AMENDMENT, THE AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY
LENDER-RELATED PERSON OR PARTICIPANT, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS, OR OTHERWISE. Without limiting the applicability of any other
provision of the Credit Agreement, the terms of Section 12.3 of the Agreement
shall apply to this Amendment.

1

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first above written.

“BORROWERS”:

MEADE INSTRUMENTS CORP.

     
By:
  /s/ Brent W. Christensen
 
   
Name:
  Brent W. Christensen
 
   
Title:
  SVP and CFO
 
   

SIMMONS OUTDOOR CORP.

     
By:
  /s/ Brent W. Christensen
 
   
Name:
  Brent W. Christensen
 
   
Title:
  SVP and CFO
 
   

CORONADO INSTRUMENTS, INC.

     
By:
  /s/ Brent W. Christensen
 
   
Name:
  Brent W. Christensen
 
   
Title:
  SVP and CFO
 
   

“LENDER”:

BANK OF AMERICA, N.A.

By: /s/ Todd R. Eggertsen

          Name: Todd R. Eggertsen       Title:     Vice President

2

CONSENTS AND REAFFIRMATIONS

Each of MEADE INSTRUMENTS EUROPE CORP., a California corporation, and MEADE
INSTRUMENTS HOLDINGS CORP., a California corporation, hereby acknowledges the
execution of, and consent to, the terms and conditions of that Tenth Amendment
to Amended and Restated Credit Agreement dated as of November 30, 2006, among
MEADE INSTRUMENTS CORP., SIMMONS OUTDOOR CORP., CORONADO INSTRUMENTS, INC. and
BANK OF AMERICA, N.A. (“Creditor”), and reaffirms its obligations under (a) that
certain Continuing Guaranty (the “Guaranty”) dated as of September 24, 2001,
made by the undersigned in favor of the Creditor, and (b) that certain Security
Agreement (the “Security Agreement”) dated as of September, 2001, by and between
the undersigned and the Creditor. Each of the undersigned acknowledges and
agrees that each of the Guaranty and the Security Agreement remain in full force
and effect and are hereby ratified and confirmed.

Dated as of November 30, 2006.

MEADE INSTRUMENTS EUROPE CORP., a California corporation

     
By:
  /s/ Brent W. Christensen
 
   
Name:
  Brent W. Christensen
 
   
Title:
  SVP and CFO
 
   



    MEADE INSTRUMENTS HOLDINGS CORP., a California corporation

     
By:
  /s/ Brent W. Christensen
 
   
Name:
  Brent W. Christensen
 
   
Title:
  SVP and CFO
 
   

3

CONSENTS AND REAFFIRMATIONS

Each of MTSC HOLDINGS, INC., a California corporation (“MTSC”), MC HOLDINGS,
INC., a California corporation (“MC HOLDINGS”), and MEADE CORONADO HOLDINGS
CORP., a California corporation (“MCHC”), hereby acknowledges the execution of,
and consents to, the terms and conditions of that Tenth Amendment to Amended and
Restated Credit Agreement dated as of November 30, 2006, among MEADE INSTRUMENTS
CORP., SIMMONS OUTDOOR CORP., CORONADO INSTRUMENTS, INC. and BANK OF AMERICA,
N.A. (“Creditor”), and reaffirms its obligations under that certain Continuing
Guaranty (the “Guaranty”) dated as of September 24, 2001 executed in favor of
the Creditor and joined by each of the undersigned pursuant to an Instrument of
Joinder, dated as of (i) October 25, 2002 with respect to MTSC and MC HOLDINGS,
and (ii) December 1, 2004 with respect to MCHC (respectively, the “Instrument”).
Each of the undersigned acknowledges and agrees that each of the Guaranty and
Instrument remain in full force and effect and are hereby ratified and
confirmed.

Dated as of November 30, 2006.

MTSC HOLDINGS, INC., a California corporation,

     
By:
  /s/ Brent W. Christensen
 
   
Name:
  Brent W. Christensen
 
   
Title:
  SVP and CFO
 
   



    MC HOLDINGS, INC., a California corporation

     
By:
  /s/ Brent W. Christensen
 
   
Name:
  Brent W. Christensen
 
   
Title:
  SVP and CFO
 
   



    MEADE CORONADO HOLDINGS CORP., a California corporation

     
By:
  /s/ Brent W. Christensen
 
   
Name:
  Brent W. Christensen
 
   
Title:
  SVP and CFO
 
   
 
   

4